         Case 6:20-cv-01017-EFM-KGG Document 17 Filed 06/05/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


  JOHN A. JONES,

                  Plaintiff,




   vs.                                                         Case No. 20-CV-01017-EFM-KGG

  RES-CARE KANSAS, INC.,

                  Defendant.




                                 MEMORANDUM AND ORDER

         Pro se Plaintiff John A. Jones brings a claim for defamation seeking damages from

Defendant Res-Care Kansas, Inc. (“Res-Care”), in the form of lost wages, back pay, and punitive

damages. Defendant has filed a Motion to Dismiss (Doc. 12). In response, Jones has filed a

Motion to Amend Complaint (Doc. 14). Among other reasons, Defendant contends that as the

statute of limitations for defamation had already run by the time Plaintiff filed for suit, Plaintiff is

barred from relief. For this reason, explained further below, the Court grants the Motion to

Dismiss. The Court also denies Plaintiff’s Motion to Amend Complaint because granting the

motion would be futile.
          Case 6:20-cv-01017-EFM-KGG Document 17 Filed 06/05/20 Page 2 of 7




                                 I.       Factual and Procedural Background1

          Jones began working for Res-Care on February 5, 2018 as a caretaker in Res-Care’s

Longfellow house. There his responsibility was to care for his clients, including cooking and

monitoring of their hygiene. Several months later, it was reported to Res-Care that Jones had been

neglecting and verbally and physically abusing his clients. Accordingly, on May 21, 2018, Jones

was suspended pending an investigation into these reports, and on June 5, 2018, Jones’s job was

terminated in light of the results of that investigation. This was the only reason alleged in the

complaint for Jones’s firing given by Res-Care.

          Jones remained in contact with his former employer, attempting to contest his termination.

His efforts were unsuccessful, and on June 25, 2018, he received a response from a Res-Care

supervisor stating that their investigation had found that Jones had indeed been abusive and

neglectful toward his clients. Subsequently, Jones was subject to another investigation on July 7,

2018, by the Kansas Department for Children and Families following up on these claims of abuse

and neglect.          All five of these reports found that the claims of abuse and neglect were

unsubstantiated. On July 13, 2018, Jones received the reports from Adult Protective Services

stating their findings.

          On December 30, 2019, Jones filed suit in the District Court of Sedgwick County, Kansas,

claiming he was falsely accused of mistreatment of his clients. He sought damages for defamation

in the form of monetary relief. On January 22, 2020, Defendant duly removed this case to the

United States District Court for the District of Kansas and submitted a Motion to Dismiss for

Failure to State a Claim, or in the Alternative, for a More Definite Statement. Jones missed the


          1
              The facts are taken from Jones’s Amended Complaint and are accepted as true for the purposes of this
ruling.


                                                           -2-
        Case 6:20-cv-01017-EFM-KGG Document 17 Filed 06/05/20 Page 3 of 7




deadline for responding to this motion, instead filing his own Motion for Punitive Damages. This

motion was refiled as the Plaintiff’s amended complaint. In response, Defendant filed another

Motion to Dismiss, this time raising an argument that the statute of limitations had run. In response

to this, Jones filed a Motion to Amend Complaint.

                                               II.      Legal Standard

         Under Rule 12(b)(6), a defendant may move for dismissal of any claim for which the

plaintiff has failed to state a claim upon which relief can be granted.2 Upon such motion, the court

must decide “whether the complaint contains ‘enough facts to state a claim to relief that is plausible

on its face.’ ”3 A claim is facially plausible if the plaintiff pleads facts sufficient for the court to

reasonably infer that the defendant is liable for the alleged misconduct.4 The plausibility standard

reflects the requirement in Rule 8 that pleadings provide defendants with fair notice of the nature

of claims as well the grounds on which each claim rests.5 Under Rule 12(b)(6), the court must

accept as true all factual allegations in the complaint, but need not afford such a presumption to

legal conclusions.6 Viewing the complaint in this manner, the court must decide whether the

plaintiff’s allegations give rise to more than speculative possibilities.7 If the allegations in the


         2
              Fed. R. Civ. P. 12(b)(6).

         3
         Ridge at Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         4
              Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

         5
              See Robbins v. Oklahoma, 519 F.3d 1242, 1248 (10th Cir. 2008) (citations omitted); see also Fed. R. Civ.
P. 8(a)(2).

         6
              Iqbal, 556 U.S. at 678–79.

         7
          See id. (“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a
sheer possibility that a defendant has acted unlawfully.” (citation omitted)).




                                                           -3-
       Case 6:20-cv-01017-EFM-KGG Document 17 Filed 06/05/20 Page 4 of 7




complaint are “so general that they encompass a wide swath of conduct, much of it innocent, then

the plaintiffs ‘have not nudged their claims across the line from conceivable to plausible.’ ”8

         Pro se complaints are held to “less stringent standards than formal pleadings drafted by

lawyers.”9 A pro se litigant is entitled to a liberal construction of his pleadings.10 If a court can

reasonably read a pro se complaint in such a way that it could state a claim on which it could

prevail, it should do so despite “failure to cite proper legal authority . . . confusion of various

legal theories . . . or [Plaintiff’s] unfamiliarity with pleading requirements.”11 But it is not the

proper role of a district court to “assume the role of advocate for the pro se litigant.”12 As it

relates to motions to dismiss generally, “the court accepts the well-pleaded allegations of the

complaint as true and construes them in the light most favorable to the plaintiff.”13 “Well-

pleaded” allegations are those that are facially plausible such that “the court [can] draw the

reasonable inference that the defendant is liable for the misconduct alleged.”14

         Parties may amend pleadings “once as a matter of course” before trial if they do so within

(A) twenty-one days of serving the pleading or (B) “if the pleading is one to which a responsive

pleading is required,” twenty-one days of service of a responsive pleading or a motion under


         8
             Robbins, 519 F.3d at 1247 (quoting Twombly, 550 U.S. at 570).

         9
              Haines v. Kerner, 404 U.S. 519, 520 (1972).

         10
           See Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007) (“Because Mr. Trackwell appears pro
se, we review his pleadings and other papers liberally and hold them to a less stringent standard than those drafted
by attorneys.”).
         11
              Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
         12
              Id.
         13
              Ramirez v. Dep’t of Corr., Colo., 222 F.3d 1238, 1240 (10th Cir. 2000).
         14
              Iqbal, 556 U.S. at 678.



                                                            -4-
       Case 6:20-cv-01017-EFM-KGG Document 17 Filed 06/05/20 Page 5 of 7




Federal Rule of Civil Procedure 12(b), (e), or (f), whichever is earlier.15 Other amendments

before trial are allowed “only with the opposing party’s written consent or the court’s leave.”16

Courts “should freely give leave when justice so requires.”17 Federal Rule of Civil Procedure 15

is intended “to provide litigants ‘the maximum opportunity for each claim to be decided on its

merits rather than on procedural niceties.’ ”18 Courts, however, may deny leave to amend based

on undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, or futility of amendment.19 Whether to allow a proposed

amendment, after the permissive period, addresses the sound discretion of the court.20

                                                 III.    Analysis

        K.S.A § 60-510 provides: “[c]ivil actions, other than for the recovery of real property, can

only be commenced within the period prescribed in the following sections of this article, after the

cause of action shall have accrued.”21 An action for libel or slander, which together make up

claims for defamation, must be brought within one year of the alleged defamatory acts or



        15
             Fed. R. Civ. P. 15(a)(1).

        16
             Fed. R. Civ. P. 15(a)(2).

        17
             Id.; accord Foman v. Davis, 371 U.S. 178, 182 (1962).
        18
          Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (quoting Hardin v. Manitowoc–
Forsythe Corp., 691 F.2d 449, 456 (10th Cir. 1982)).
        19
           Foman, 371 U.S. at 182; Wilkerson v. Shinseki, 606 F.3d 1256, 1268 (10th Cir. 2010); Minter, 451 F.3d
        at 1204.

        20
             Foman, 371 U.S. at 182.



        21
             K.S.A. § 60-510.



                                                        -5-
      Case 6:20-cv-01017-EFM-KGG Document 17 Filed 06/05/20 Page 6 of 7




remarks.22 Accrual of this one-year term begins at the time the defamatory acts or remarks take

place.23

       The events described in Jones’s Amended Complaint are all centered around the months

of May to July, 2018. The Defendant maintains that the statements alleged to have been

defamatory were made on May 21, 2018, at the time of Jones’s suspension pending an

investigation into those claims. The latest statements Jones submits from Res-Care were from

June 25, 2018, during an exchange with Jones regarding the possibility of reinstatement to his job.

At that time, the supervisor stated that the claims regarding Jones’s abusive and neglectful behavior

had been confirmed, and he would not be rehired. Even if Jones were to rely on these statements

as being themselves defamatory, that means the most liberal assessment of the statute of limitations

based on the allegations of Jones’s complaint would require him to have filed suit by June 25,

2019. This is more than six months before Jones actually filed suit on December 30, 2019.

       In order to substantiate a claim that defamation had continued beyond December 30, 2018,

Jones would have needed to allege some fact that indicated defamatory actions or words took place

after that time. However, neither the Amended Complaint before this Court nor the proposed

second amendment to his complaint make any reference to actions or words on Res-Care’s part

after December 30, 2018. As a result, even if everything in Jones’s Amended Complaint and

proposed second amended complaint is true, his own allegations show that the statute of limitations

lapsed before Jones filed suit. Therefore, it is appropriate for the Court to deny Jones’s Motion to




       22
            K.S.A. § 60-514.
       23
            MNM Investments, LLC v. HDM, Inc., 2019 WL 3430553, at * 6–7 (D. Kan. 2019).



                                                     -6-
      Case 6:20-cv-01017-EFM-KGG Document 17 Filed 06/05/20 Page 7 of 7




Amend Complaint because no allegations that he purports to add would remedy the statute of

limitations problem.

       In sum, nothing that Jones alleges to have occurred in his Amended Complaint or proposed

second amended complaint would allow him to claim that Res-Care engaged in defamatory

behavior on or after December 30, 2018. As Jones filed suit on December 30, 2019, only

defamatory behavior that took place after December 30, 2018, is within the Court’s authority to

redress. Therefore, the Court can provide no relief for any damages Jones may have suffered as a

result of Res-Care’s conduct, and the Court grants the Defendant’s Motion to Dismiss. Based on

this ruling, the Court also denies Jones’s Motion to Amend Complaint by reason of futility.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss for Failure to State

a Claim (Doc. 12) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Amend Complaint (Doc. 14) is

DENIED.

       IT IS SO ORDERED.

       This case is now closed.

       Dated this 5th day of June, 2020.




                                                     ERIC F. MELGREN
                                                     UNITED STATES DISTRICT JUDGE




                                               -7-
